DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 

Claim Objections
Claims 1-20 are objected to because of grammatical informalities. The claims contain awkward phrasing leading to potential ambiguity within the claims, specifically in claims 1 and 16 regarding the picking device. The claims lack numerous transitional phrases common within US practice. Appropriate correction is required.  The following amendments are suggested to place the application in condition for allowance.
Claim 1: A unitary rig device adapted for rock bolting, comprising:
	a feeding magazine, wherein the feeding magazine comprises a holding structure for bolts and is arranged in conjunction with a rock reinforcement unit;
	a feeding device that is arranged to provide the rock reinforcement unit with bolts from the feeding magazine, the unitary rig device further comprises;
	a loading magazine comprising a second holding structure for bolts;
	a movable picking device that is moveable relative to the feeding magazine and the loading magazine, the moveable picking device configured to move bolts located in the loading magazine such that said bolts are accessible to the feeding device.

With regard to claim 4, “substantially correspond” should state “substantially corresponds”.
With regard to claim 5, “drop of” should state “drop off”. Furthermore, in line 6, “it” should state “the picking unit”.
With regard to claim 16, “as well as a relative to the feeding magazine and the loading magazine movable picking device” does not make sense.  Similar amendments consistent with the suggestion of claim 1 above are recommended.  Furthermore, method steps must positively recite a step.  Such as; “moving bolts that are located in the loading magazine with the picking device such that the bolts are accessible to the feeding device”.
	With regard to claims 16-20, the phrasing of “to with” is awkward.
Throughout the claims “where” should state “wherein” to maintain consistency. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Rig devices for rock bolting are known such as those taught by Pettersson et al (9,957,797) and Rubie et a;/ (2004/0177979).  However, the cited prior art lacks the picking device movable relative to both the feeding magazine and the loading magazine in cominbation with a unitary device and the holding structures as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
03/26/2022